Filed 5/12/16 In re Sarah M. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re SARAH M., a Person Coming Under
the Juvenile Court Law.
                                                                D069226
THE PEOPLE,

         Plaintiff and Respondent,                              (Super. Ct. No. J233608)

         v.

SARAH M.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Robert J.

Trentacosta, Judge. Affirmed.

         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.


         In June and July of 2013, the district attorney filed two separate petitions against

Sarah M. (Minor) alleging offenses for unrelated incidents. The first petition (G4365)
alleges that she battered her mother in violation of Penal Code section 242. She admitted

the offense, and the court sustained the petition.

       The second petition (G4522) alleges that Minor battered a girl on school property

in violation of Penal Code section 243.2, subdivision (a)(1), which Minor admitted. The

court declared her wardship and placed her on probation. In September 2015, the court

found that Minor satisfactorily completed the terms of her probation for the offense

alleged in G4522, dismissed the petition, and sealed all records pertaining to it. The court

did not address or seal the records relating to G4365. Minor's notice of appeal indicates

that she appeals the court's denial of her motion to seal G4365.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25

Cal.3d 436 (Wende) and Anders v. California (1967) 368 U.S. 738 (Anders) raising a

possible, but not arguable issue. Counsel asks this court to review the record for error as

mandated by Wende. We offered Minor the opportunity to file her own brief on appeal,

but she has not responded.1

                                       DISCUSSION

       As we have noted, appellate counsel has not identified any reasonably arguable

issues for reversal on appeal. Pursuant to Wende, supra, 25 Cal.3d 436, we have engaged

in a review of the record for error. Pursuant to Anders, supra, 386 U.S. 738, appellate

counsel informs us that he reviewed the following possible, but not arguable issue:

"whether the trial court actually denied a request for the sealing of all records in case


1      The facts of the underlying offenses are not relevant to the analysis of possible
error based on this record. Therefore, we omit the traditional statement of facts.
                                              2
G4365 and/or whether [Minor] ever filed a request to have that particular petition

sealed."

       We have reviewed the entire record in accordance with Wende, supra, 25

Cal.3d 436 and Anders, supra, 368 U.S. 738, including the issue raised by counsel, and

have not found any reasonably arguable appellate issues. Minor did not request sealing

G4365, and the court properly limited its sealing order to G4522. (In re Y.A. (2016) 246

Cal.App.4th 523, 525.)

       Competent counsel has represented Minor in this appeal.

                                     DISPOSITION

       The judgment is affirmed.




                                                                   HALLER, Acting P. J.

WE CONCUR:



                 McDONALD, J.



                         IRION, J.




                                            3